UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 00-4696
JOEL LOPEZ, a/k/a Javier Aldama,
                Defendant-Appellant.
                                       
            Appeal from the United States District Court
          for the District of South Carolina, at Greenville.
                G. Ross Anderson, Jr., District Judge.
                              (CR-00-44)

                      Submitted: April 12, 2001

                      Decided: April 20, 2001

Before NIEMEYER, WILLIAMS, and GREGORY, Circuit Judges.



Dismissed by unpublished per curiam opinion.


                            COUNSEL

Russell D. Ghent, LEATHERWOOD, WALKER, TODD & MANN,
P.C., Greenville, South Carolina, for Appellant. Isaac Louis Johnson,
Jr., OFFICE OF THE UNITED STATES ATTORNEY, Greenville,
South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. LOPEZ
                              OPINION

PER CURIAM:

   Joel Lopez appeals his sixty month sentence imposed pursuant to
his conviction upon a guilty plea to one count of possession with
intent to distribute methamphetamine in violation of 21 U.S.C.
§ 841(a)(1)&(2)(1994), and one count of conspiracy to distribute
methamphetamine in violation of 21 U.S.C. § 846 (1994). Lopez’s
attorney has filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967), raising two issues on appeal but stating that, in his
view, there are no meritorious issues for appeal. Lopez was informed
of his right to file a pro se supplemental brief but has failed to do so.

   Lopez, a Mexican national, does not speak English. He was pro-
vided with a translator at both the Rule 11 hearing and the sentencing
hearing. All pertinent documents were provided to him in Spanish. On
appeal, he questions whether his plea was knowing and voluntary. A
review of the Rule 11 hearing discloses that he entered into a knowing
and voluntary plea.

   Between acceptance of his guilty plea and the sentencing hearing,
Lopez moved the court, in a document prepared by a fellow inmate,
to withdraw his guilty plea. At the sentencing hearing, however, his
counsel withdrew that motion and Lopez did not renew the motion.
Lopez contends on appeal that it was error for the court to fail to con-
duct a hearing on his motion to withdraw his guilty plea. A review
of the sentencing hearing discloses that Lopez abandoned the motion
to withdraw the plea at sentencing, obviating the need for the court
to further address the matter.

   In accordance with Anders, we have reviewed the entire record in
this case and have found no meritorious issues for appeal. We there-
fore dismiss this appeal. This court requires that counsel inform his
client, in writing, of his right to petition the Supreme Court of the
United States for further review. If the client requests that a petition
be filed, but counsel believes that such a petition would be frivolous,
then counsel may move in this court for leave to withdraw from repre-
sentation. Counsel’s motion must state that a copy thereof was served
on the client. We dispense with oral argument because the facts and
                       UNITED STATES v. LOPEZ                       3
legal contentions are adequately presented in the materials before the
court and argument would not aid in the decisional process.

                                                         DISMISSED